Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-XXXX are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niki (U.S. Patent No. 11,231,162).
Regarding Claim 1, Niki discloses in Figure 3,  an optical member 3 comprising: a body portion (lower sleeve 3C) having a first upper surface, and a second upper surface that is located above the first upper surface and surrounds the first upper surface in a plan view (See Figure 2B); a phosphor member 2B disposed on the first upper surface; and a hold-down portion (upper sleeve 3D) configured to secure the phosphor member 2B such that the phosphor member 2B is interposed between the hold-down portion 3D  and the body portion 3C (Col 4, lines 25-57).
Regarding Claim 11, Niki discloses  in Figure 3, a light emission device comprising: a light source 1; a body portion 3C  having a first upper surface and a second upper surface being located above the first upper surface and surrounding the first upper surface in a plan view; a phosphor member 2B disposed on the first upper surface to receive light emitted from the light source 1; and a hold-down portion (upper sleeve 3D) configured to secure the phosphor member 2B such that the phosphor member 2B is interposed between the hold-down portion 3D and the body portion 3C.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niki in view of Sugiyama (U.S. PG Publication No. 20150077972). 
Niki does not disclose a light transmissive member disposed on the first surface. E
Sugiyama discloses in Figure 3 a light transmissive member (filter 7 and low refractive index layer 6) disposed on the underside of the phosphorescent member 3 to filter and refract the light. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate other optic layers on the underside of the phosphor member 2B to refract and filter the light. 

Allowable Subject Matter
Claims 3-10 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugiyama (U.S. PG Publication No. 20150077972) Discloses a lamp with a phosphor element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875